Title: From George Washington to Jonathan Boucher, 3 October 1769
From: Washington, George
To: Boucher, Jonathan



Revd Sir
Mount Vernon Octr 3d 1769

On the 26th Instt I expect to be at Fredericksburg on my way to Williamsburg—Mrs Washington and Patcy accompanies me down—the former of whom being desirous that Jacky should embrace the oppertunity of seeing his Relations for a short

space, I shoud be glad if you woud permit him to attend us down, & to meet at Fredericksburg for that purpose on the day abovementioned. We shoud be obliged to you also for sending Joe up immediately with his Masters Portmanteau that he may get Cloaths made for himself and carry others down for Jacky. Our Compliments attend Yourself & Miss Boucher, and with very great esteem I remain Revd Sir Yr Most Obedt Hble Servt

Go: Washington

